


Exhibit 10.4




SECOND AMENDMENT TO
PURCHASE AND SALE AGREEMENT


This Second Amendment to the Purchase and Sale Agreement (the “Second
Amendment”) is made and entered into effective the 20th day of August, 2014, by
and between FUND XIII AND FUND XIV ASSOCIATES, a Georgia joint venture
partnership (“Seller”) and OWENS REALTY CAPITAL, LLC, a Florida limited
liability company (“Purchaser”).


W I T N E S S E T H:


WHEREAS, the Seller and Purchaser have entered into that certain Purchase and
Sale Agreement dated July 11, 2014, as amended by a First Amendment to Purchase
and Sale Agreement dated as of July 23, 2014 (the “First Amendment”) and, as it
may now or hereafter be properly amended (the “Agreement”); and


WHEREAS, the parties hereto desire to further amend the Agreement as hereinafter
set forth.


NOW, THEREFORE, for and in consideration of the foregoing premises, the mutual
covenants and agreements set forth herein, and other good and valuable
consideration, all of which each party respectively agrees constitutes
sufficient consideration received at or before the execution hereof, the parties
hereto do hereby agree as follows:


1.Ratification of the Purchase Agreement. Except as specifically amended hereby,
the Agreement shall continue in full force and effect according to its terms.
The parties hereto, by their execution hereof, do hereby ratify, affirm and
agree to continue to be bound by the Agreement, as amended, nothing herein being
deemed a waiver of strict compliance with the terms thereof.


2.Inspection Period. Purchaser acknowledges that it has completed its
inspections and investigations of the Property and has determined that the
Property is suitable for its acquisition. Purchaser acknowledges that it is
waiving its right to terminate the Agreement pursuant to Article III of the
Agreement.


3.Definitions. Article I of the Agreement is hereby amended by deleting the
definition of, "Closing Date" in its entirety and replacing them with the
following new definition:


"Closing Date" shall mean on or before September 16, 2014 as further described
in Section 2.6 hereof.


4.Additional Earnest Money. Section 2.3(b) of the Agreement is hereby deleted in
its entirety and replaced with the following new Section 2.3(b):


"(b)    The parties acknowledge that, Purchaser has deposited Fifty Thousand and
No/100 Dollars ($50,000.00 U.S.) of the Additional Earnest Money with Escrow
Agent. Thereafter, on or before the Financing Contingency Date (as hereinafter
defined), in the event Purchaser elects not to terminate this Agreement pursuant
to Section 6.1(d), Purchaser shall deposit the remaining portion of the
Additional Earnest Money with Escrow Agent. The parties hereto mutually
acknowledge and agree that time is of the essence in respect of Purchaser's
timely deposit of the remaining portion of the Additional Earnest Money with
Escrow Agent on or before the Financing Contingency Date; and that if Purchaser
elects not to terminate this Agreement on or prior to the Financing Contingency
Date and fails to deposit the remaining portion of the Additional Earnest Money
with Escrow Agent on or prior to the Financing Contingency Date, Seller may
elect to terminate this Agreement by providing written notice to Purchaser and
Escrow Agent, and Escrow Agent shall deliver the Initial Earnest Money and the
first installment of the Additional Earnest Money Deposit deposited by Purchaser
in connection with the First Amendment to Seller, and neither party hereto shall
have any further rights or obligations hereunder, except those provisions of
this Agreement which by their express terms survive the termination of this
Agreement."


5.Financing Contingency. The Agreement is hereby amended by adding the following
new paragraph (d) to Section 6.1 as follows:


“(d) Purchaser's obligation to consummate the purchase of the Property in
accordance with the terms and conditions of this Agreement is subject to and
conditioned upon Purchaser obtaining a loan from Natixis Real Estate Capital
LLC, or




--------------------------------------------------------------------------------




its successors and assigns (the “Lender”) in the estimated principal amount of
Ten Million Seven Hundred Fifty Thousand Dollars ($10,750,000.00) upon market
terms and conditions but otherwise satisfactory to Purchaser in Purchaser's sole
discretion to be secured, in part, by the Property (the “Loan”) on or before
September 12, 2014 (the “Financing Contingency Date”). Purchaser acknowledges
that Purchaser has made an application for the Loan with the Lender and has paid
the $50,000.00 application fee. If the foregoing condition precedent is not
satisfied or waived by Purchaser, in Purchaser's sole discretion as aforesaid,
then Purchaser shall so notify Seller and Escrow Agent on or before 5:00 P.M.
local Atlanta, Georgia time on the Financing Contingency Date of its election to
terminate this Agreement. In the event that Purchaser timely sends notice of
termination this Agreement pursuant to this Section 6.1(d), then Escrow Agent
shall immediately refund to Purchaser the Earnest Money, and the first
installment of the Additional Earnest Money deposited by Purchaser in connection
with the First Amendment together with accrued interest thereon, in which event
neither Seller nor Purchaser shall have any further rights, duties or
obligations under this Agreement, except as otherwise expressly provided herein.
If Purchaser does not give timely notice to Seller and Escrow Agent of
Purchaser's election to terminate this Agreement, then the Agreement shall
continue in full force and effect.”


6.Counterpart Execution. This Second Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one instrument. Further, a facsimile signature of either party on any
counterpart may be relied upon as an original signature.


[Signatures appear on the following page]
    
















































































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly signed, sealed and delivered
this Second Amendment effective on the day and year first above written.


SELLER:
FUND XIII and FUND XIV ASSOCIATES,
a Georgia joint venture partnership


By:
Wells Real Estate Fund XIII, L.P., a Georgia limited partnership, Venturer



By:
Wells Capital, Inc., a Georgia corporation, its general partner



By: /s/ F. Parker Hudson            
Name: F. Parker Hudson
Title: Assistant Vice President


(CORPORATE SEAL)


By:    Wells Real Estate Fund XIV, L.P.,
a Georgia limited partnership, Venturer


By:
Wells Capital, Inc., a Georgia corporation, its general partner



By: /s/ F. Parker Hudson            
Name: F. Parker Hudson
Title: Assistant Vice President


(CORPORATE SEAL)


PURCHASER:
OWENS REALTY CAPITAL, LLC, a Florida limited liability company
    


By: /s/ Scott P. Consoli                
Name: Scott P. Consoli
Title: Authorized Representative












